Citation Nr: 0215701	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  93-26 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for duodenal ulcer.  


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from October 1945 to February 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran's appeal originally also included the issues of 
new and material evidence to reopen service connection for 
claim arthritis and a psychiatric disorder, as well as for 
duodenal ulcer.  The Board issued a decision on appeal in 
November 1995 in which it found no new and material evidence 
to reopen the claims.  The veteran appealed the Board 
decision to the U.S. Court of Veterans Appeals (known as the 
U.S. Court of Appeals for Veterans Claims from March 1, 1999) 
(Court).  In a February 1997 Order, the Court vacated and 
remanded the Board decision with respect to the ulcer claim 
only.  It dismissed the appeals concerning arthritis and a 
psychiatric disorder.    

In November 1997, the Board remanded the case in order to 
afford the veteran the opportunity to submit specified 
private medical evidence.  The case was then returned to the 
Board, which found again found no new and material evidence 
to reopen the claim in a July 1998 decision.  The veteran 
appealed that decision to the Court.  In a November 1998 
Order, the Court vacated the Board decision and remanded the 
matter for consideration of Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

In a July 1999 decision, the Board again found no new and 
material evidence to reopen the claim for service connection 
for duodenal ulcer.  The veteran appealed the decision to the 
Court.  By Order dated in March 2001, the Court vacated the 
Board decision and remanded the matter for consideration of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2002)).  The veteran 
subsequently appealed the Court decision to the U.S. Court of 
Appeals for the Federal Circuit (Court of Appeals).  In a 
February 2002 Order, the Court of Appeals vacated the Court 
Order.  It remanded the matter to the Court and instructed 
the Court to remand the case to the Board for compliance with 
statutory provisions.  By April 2002 Order, the Court vacated 
the July 1999 Board decision and remanded the matter for 
adjudication.  

By letter dated in May 2002, the Board advised the veteran, 
through his representative, that he had additional time in 
which to supplement the record prior to the Board's 
adjudication of his claim.  The Board has not received any 
response to this letter.  The case is again ready for 
appellate consideration.  


FINDINGS OF FACT

1.  The Board confirmed the RO's February 1958 denial of 
service connection for duodenal ulcer in its July 1958 
decision.  

2.  The RO again denied service connection for duodenal ulcer 
in an August 1971 rating decision.  The veteran did not 
initiate an appeal upon notice of the decision.  

3.  Evidence received since the August 1971 rating decision 
does not bear directly and substantially on the matter at 
hand and is not so significant as to require consideration 
with all the evidence of record in order to fairly adjudicate 
the claim.   


CONCLUSIONS OF LAW

1.  The August 1971 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.302, 20.1103 
(2002).   

2.  Evidence received since the August 1971 rating decision 
is not new and material.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).    



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of an 
April 1992 letter, the August 1992 rating decision, the March 
1993 statement of the case, and subsequent supplemental 
statement of the case, the RO generally provided the veteran 
and his representative with the applicable law and 
regulations and gave notice as to the evidence needed to 
substantiate his claim.  In addition, in a December 1997 
letter, the RO specifically identified and asked the veteran 
to submit private medical evidence noted of record that might 
assist the veteran with his appeal.  Moreover, by letter 
dated in September 2002, the Board explained the notice and 
duty to assist provisions of the VCAA, including the 
respective responsibilities of the parties to secure 
evidence, advised the veteran of the types of evidence needed 
to substantiate his particular appeal, and asked him to 
identify and submit or authorize the release of additional 
relevant VA or private medical evidence.  The September 2002 
response from the veteran's representative has been 
associated with the claims folder.  Therefore, the Board is 
satisfied that the veteran has been afforded all notice 
required by the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   

With respect to the duty to assist, the Board notes that the 
RO secured VA medical records, a medical examination, and 
private medical records as authorized by the veteran.  The 
September 2002 communication from the veteran's 
representative did not identify any additional evidence for 
VA to obtain.  There is no other indication that there are 
relevant records yet outstanding.  The Board notes that the 
veteran's representative has requested the Board to obtain a 
medical opinion in the case.  However, as discussed in more 
detail below, the Board finds that the evidence of record is 
sufficient to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d) (West Supp. 2002).  Thus, the Board finds that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (to be codified as 
amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
underlying claim in the appeal was received in 1991, the 
amended regulations do not apply.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Issue on Appeal

The veteran submitted his initial claim for service 
connection for ulcer in December 1957.  The RO denied his 
claim in a February 1958 rating decision.  The Board 
confirmed that denial in a July 1958 decision.  Therefore, 
the Board's July 1958 decision, which subsumes the February 
1958 RO decision, is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.302, 20.1100, 20.1104 (2002).   

Thereafter, the veteran submitted another claim for service 
connection for ulcer in July 1971, which was denied in the 
RO's August 1971 rating decision.  The record shows that the 
RO notified the veteran of the denial by letter sent to his 
last address of record, which was not returned.  The veteran 
did not initiate an appeal of that decision.  Accordingly, 
the August 1971 rating decision is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge, supra (overruling the test 
set forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
which stated that "new" evidence was "material" if it 
raised a reasonable possibility that, when viewed in the 
context of all the evidence, the outcome of the claim would 
change).      

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require 
the Secretary to consider the patently incredible to be 
credible").

Evidence at the Time of the August 1971 Rating Decision

Evidence of record at the time of the August 1971 rating 
decision consists of service medical records; records of a VA 
hospitalization in November 1957; a statement from R. Gowan, 
M.D., dated in December 1957; a January 1958 statement from 
the veteran's wife; a July 1971 statement from V. Rosser, 
Jr., M.D.; and a statement from R. Lovett, M.D., dated in 
July 1971.  The RO denied the claim because it found no 
evidence of duodenal ulcer in service or at separation.  

Service medical records contained no complaint, finding, or 
treatment of gastrointestinal symptomatology, or of a 
duodenal ulcer in particular.  

The report of the veteran's VA hospitalization in November 
1957 shows that he sought treatment for stomach pain.  He 
dated the onset of his illness to approximately 1946, when he 
began to experience symptoms related to the stomach, 
including a sensation of emptiness in the stomach with no 
burning, pain, or nausea.  He reported that he visited 
several physicians, some of whom, it was noted, made the 
diagnosis of ulcer without x-ray evidence.  It was also noted 
by history that in 1954, an x-ray study definitively revealed 
an ulcer, and the veteran's symptoms cleared markedly on diet 
and therapy.  The veteran noted that his symptoms recurred 
two months prior to the 1957 hospitalization.  Physical 
examination revealed tenderness in the mid epigastric region 
and an upper gastrointestinal series revealed deformity of 
the duodenal bulb, which was believed to be secondary to 
chronic duodenal ulceration.  Symptomatology improved with 
treatment. The discharge diagnosis was duodenal ulcer, 
treated and improved.

Dr. Gowan's December 1957 letter stated that he treated the 
veteran in January 1948 for a stomach condition that required 
repeated care and treatment for the next six months.  An 
ulcer regime "finally" controlled his acute symptoms.  He 
understood that the veteran had experienced more recent 
recurrences for which he was treated elsewhere.

In a statement received in January 1958, the veteran's then-
spouse wrote that she first became aware of her husband's 
"illness" when he was "overseas" and that he wrote her 
"in July 1946 that he had been to the doctor with his 
stomach." She noted that his stomach had "bothered" him 
ever since, requiring him to take medication and stay on a 
diet.

In a statement dated in July 1971, Dr. Rosser wrote that the 
veteran had sought treatment for an "ulcerated stomach" in 
1947 "right after he got out of the service."  Office 
notes, ostensibly from January 1961, indicated that the 
veteran sought a refill of medication.  It was noted that the 
veteran was also nervous at that time.

The July 1971 statement from Dr. Lovett indicated that the 
veteran was treated from December 1955 to December 1961, 
initially seeking treatment for pain in the stomach and 
referred to the 1957 VA hospitalization of "about 3 
months."  The diagnosis was duodenal ulcer and reportedly, 
the ulcer was still active when the veteran was last seen in 
December 1961.  

Evidence Received Since the August 1971 Rating Decision

Evidence received since the August 1971 rating decision 
consists of March 1976 and March 1992 statements from Dr. 
Lovett and records dated from 1971 to 1988; VA medical 
records dated from January 1976 to May 1976; record of 
hospitalization at Baylor University Medical Center in 
September and October 1976; a statement from J. Bagwell, 
M.D., dated in October 1976; the report of a VA general 
medical examination in April 1992; and multiple lay 
statements from the veteran, his friends, and family members, 
dated in April 1992, December 1995, and December 1997.  

Dr. Lovett's March 1976 statement, with corresponding office 
notes, showed that the veteran was treated from July 1975 to 
date for symptomatology including weight loss and epigastric 
pain.  The diagnosis shows that the veteran appeared to have 
had a surgically corrected hiatus hernia; mechanical 
impairment was suspected.  The veteran apparently also had 
undergone a vagotomy and a pyloroplasty with possible 
"dumping syndrome." A statement dated in April 1976 from 
the veteran's representative reflects that the veteran had 
been treated by the aforementioned physician for 25 years for 
a stomach condition.  The March 1992 statement indicated that 
Dr. Lovett continued to treat the veteran and that his last 
visit was in October 1991.  Additional associated records 
noted dilation of a questionable esophageal stricture in 1980 
and included correspondence dated in 1988 regarding the 
veteran's response to medication for his "ulcer disease."

VA outpatient reports dated in 1976 show a history of peptic 
ulcer disease in 1957, a vagotomy in 1972, and repair of a 
hiatal hernia in 1974.  Findings led to diagnoses of 
dysphagia and mild gastritis.  Findings on upper 
gastrointestinal study and barium swallow were noted to be 
essentially normal.

The October 1976 letter from Dr. Bagwell, with associated 
records, showed that the veteran was hospitalized in 
September 1976 for treatment of difficulty swallowing.  
Studies revealed an essentially normal upper gastrointestinal 
tract.  The veteran was thought to have disorders including 
recurrent esophageal spasm.

Five lay statements dated in May 1992 from the veteran's 
friends and family members cumulatively related that the 
veteran received treatment from Dr. Rosser in 1947 after 
service and was told that he had ulcers, for which he was 
treated.  He continued to have symptomatology associated with 
ulcers but had not experienced that type of difficulty prior 
to service.  One friend noted that she and Dr. Rosser 
believed that the veteran's ulcer disorder was caused by his 
period of service.

In a statement dated in April 1992, the veteran stated that 
he had attempted to obtain records of treatment received 
shortly after separation from service, but the records were 
unavailable as the physician had died and the records were 
destroyed after his death.  He noted that he had sought 
treatment from another physician, ostensibly Dr. Rosser, but 
that physician had also died.

The report of the July 1992 VA examination revealed negative 
findings on examination.  The examiner stated that the 
veteran's history was consistent with chronic ulcer with low-
grade activity in spite of the negative examination and 
negative stool guaiac.  His history was also compatible with 
esophageal stricture and gastroesophageal reflux.

In statements dated in December 1995 and December 1997, the 
veteran indicated that he was unable to obtain any more 
medical evidence of treatment for his ulcer.  


Analysis

At the time of the August 1971 rating decision, the record 
showed no evidence of a duodenal ulcer in service.  It 
contained a recollection from a private physician dated in 
1957 that the veteran had sought treatment nearly ten years 
earlier for stomach symptomatology, as well as a separate 
recollection from another private physician that the veteran 
had sought treatment for an ulcerated stomach in 1947.  The 
latter statement, dated in 1971, was provided approximately 
twenty-four years after the treatment was sought.  The record 
also contained statements from the veteran and his then-
spouse which placed the onset of his stomach symptomatology 
in service.  The evidence indicated that clinically, an ulcer 
was initially demonstrated in 1954.  The remaining evidence 
of record primarily referred to treatment after 1955.

Evidence received since the 1971 determination consists of 
private physician's records and VA outpatient reports 
reflecting treatment for a variety of disorders from the 
1970's and thereafter.  The records include a reference to 
ulcer disease and indicate that the veteran's history was 
compatible with a chronic ulcer.  While new, therefore, in 
that the records are not cumulative and were not reviewed by 
the RO in 1971, the evidence does not definitively establish 
the current presence of a duodenal ulcer.  Moreover, the 
evidence does not tend to establish a relationship between 
the veteran's claimed duodenal ulcer and his period of 
service and as such, does not tend to contradict the basis 
upon which the prior denial of the claim was made.  The 
evidence, therefore, is not relevant and probative of the 
issue of service connection for a duodenal ulcer.  Thus, when 
viewed in conjunction with the remaining evidence of record, 
the medical evidence submitted since 1971 does not bear 
directly and substantially on the matter at issue, i.e., 
whether duodenal ulcer was incurred or aggravated in service.  

With regard to the lay statements added to the record in 
1992, the Board notes that the statements report that the 
veteran sought pertinent treatment from a private physician 
shortly after service.  In part, they also purport to 
establish the diagnosis of the disorder that the physician 
reported to the veteran at that time and a relationship of 
the disorder to the veteran's period of service.  The authors 
of the statements may have knowledge that the veteran sought 
treatment from a particular physician, and thus be qualified 
to so state.  With respect to their reports of information 
received by them from the veteran based on what he was told 
by his physician or what the physician apparently believed, 
however, the Board points out that such information is 
attenuated by definition and is medical information that is 
filtered through a layperson.  It is of little or no value in 
establishing a relationship between the veteran's claimed 
disorder and his period of service.  Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).

Further, while one statement indicates that it was the 
author's belief, as well as the private physician's, that the 
veteran's duodenal ulcer had its onset in service, there is 
no indication that the person providing the statement has the 
expertise required to offer such an opinion.  Although 
material submitted to reopen a claim is presumed credible, an 
opinion offered as to a medical diagnosis or etiology 
nonetheless requires the appropriate medical knowledge.  See 
Justus v. Principi, 3 Vet. App. 510 (1992); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Because the statement 
contains a medical conclusion offered by a layperson, it 
lacks significant probative value in relating the duodenal 
ulcer and the veteran's period of service.  As a whole, the 
lay statements are not relevant and probative and do not tend 
to support the existence of an etiologic relationship between 
the claimed duodenal ulcer and the veteran's period of 
service.  As in the case of the medical data discussed above, 
they do not bear directly and substantially on the matter at 
hand.  

Given that the evidence submitted since the last final denial 
of the claim does not tend to establish a relationship 
between the veteran's service and a duodenal ulcer, it is not 
new and material within the meaning of VA regulation.  
38 C.F.R. 
§ 3.156(a).  Accordingly, the claim is not reopened.  
38 U.S.C.A. § 5108.   

The Board also recognizes the representative's argument that 
the Court's holding in Savage v. Gober, 10 Vet. App. 488 
(1997), applies in this case.  In Savage, the Court held that 
service connection may be granted under 38 C.F.R. § 3.303(b) 
where evidence, regardless of its date, indicates that the 
disorder was noted during service or a presumptive period, 
continuity of symptomatology is shown thereafter, and 
competent evidence (medical or lay) links the veteran's 
present condition to those symptoms.  10 Vet. App. at 495-97.  
This argument is without merit on several bases.

First, although the current evidence of record indicate a 
history compatible with a duodenal ulcer, evidence has not 
been presented to show that a duodenal ulcer is definitively 
present.  Second, even if a duodenal ulcer were currently 
present, the evidence must show a disorder noted during 
service or a presumptive period, continuity of symptomatology 
thereafter, and competent evidence (medical or lay) linking 
the veteran's present condition to those symptoms. Id.  As 
noted in the clinical data above, a duodenal ulcer is the 
type of disorder that must be definitively shown by x-ray 
evidence; such evidence is not of record.  Lay evidence 
offered in this regard is competent, at most, to offer 
support that the veteran experienced observable 
gastrointestinal symptoms shortly after service.  A layperson 
may provide probative testimony concerning observable, 
physical manifestations of a condition, see, e.g., Harvey v. 
Brown, 6 Vet. App. 390 (1994), but is not competent to offer 
opinions relating to diagnosis, medical causation or the 
etiology of a condition.  See Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).

The disorder was not shown in service or within the 
presumptive period, and competent medical evidence is limited 
to a recollection of treatment for pertinent symptomatology 
during the presumptive period.  Such evidence does not 
establish the presence of a duodenal ulcer within the 
presumptive period, or that the duodenal ulcer that was shown 
later, or any current duodenal ulcer, is related to the 
symptomatology which the veteran reported to physicians 
during the presumptive period.  In sum, the record contains 
no competent evidence that tends to establish that there is a 
current duodenal ulcer that is related to the symptomatology 
experienced shortly after service and thereafter.  The Board 
stresses that, given that the disorder is not one which is 
subject to lay observation, such evidence must be from a 
medical professional.  Savage, 10 Vet. App. at 497.  In view 
of the foregoing, the Board finds that application of 
38 C.F.R. § 3.303(b) and Savage does not serve to reopen the 
veteran's claim.
ORDER

As no new and material evidence has been received, the claim 
for service connection for duodenal ulcer is not reopened.  
The claim is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

